Judgment of the Supreme Court, New York County (Daniel P. Fitzgerald, J.), rendered April 18, 1985, convicting defendant after a jury trial of *482robbery in the first and second degrees and sentencing him to concurrent indeterminate terms of imprisonment of from 7 to 14 years and 4 to 8 years, is unanimously modified, on the law, on the facts apd as a matter of discretion in the interest of justice, to provide that the sentence of 7 to 14 years on the conviction for robbery in the first degree be reduced to áVi to 9 years, both sentences to run concurrently, and otherwise affirmed.
Under the circumstances present herein, the sentence imposed upon defendant of 7 to 14 years was excessive and we modify accordingly. We have examined the remaining contentions of defendant and find them to be without merit. Concur —Sullivan, J. P., Carro, Asch and Ellerin, JJ.